EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gary L. Montle on February 23, 2022 (see the attached Interview Summary form).

The application has been amended as follows: 
In claim 16, line 5, “the hydraulic drive system” has been changed to --the at least one hydraulic drive system--.
In claim 16, line 7, “working the ground pavement” has been changed to --working ground pavement--.
In claim 16, lines 12-13, “the hydraulic drive system” has been changed to --the at least one hydraulic drive system--.
In claim 16, line 14, “the pump” has been changed to --the at least one hydraulic pump--.
In claim 20, line 2, “the hydraulic drive system” has been changed to --the at least one hydraulic drive system--.
In claim 21, line 2, “the hydraulic drive system” has been changed to --the at least one hydraulic drive system--.
In claim 21, lines 3-4, “the hydraulic pump” has been changed to --the at least one hydraulic pump--.
In claim 22, line 5, “the hydraulic pump” has been changed to --the at least one hydraulic pump--.

In claim 23, lines 5-6, “the hydraulic drive system” has been changed to --the at least one hydraulic drive system--.
In claim 23, lines 7-8, “the hydraulic pump” has been changed to --the at least one hydraulic pump--.
In claim 24, line 7, “the hydraulic drive system” has been changed to --the at least one hydraulic drive system--.
In claim 25, line 6, “the hydraulic drive system” has been changed to --the at least one hydraulic drive system--.
In claim 26, line 12, “the pump” has been changed to --the at least one hydraulic pump--.
In claim 31, line 2, “the hydraulic pump” has been changed to --the at least one hydraulic pump--.
In claim 32, line 4, “the hydraulic pump” has been changed to --the at least one hydraulic pump--.
In claim 33, lines 2-3, “verifying the pressure in” has been changed to --verifying a pressure in--.
In claim 33, line 4, “the correlation” has been changed to --a correlation--.
In claim 34, line 5, “the volumetric flow rate” has been changed to --a volumetric flow rate--.
In claim 34, line 6, “the pressure” has been changed to --a pressure--.

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.A.G/Examiner, Art Unit 3672       
23 February 2022   

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672